Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/2/20 and 6/18/21 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Timer-Based Sub-Operation Scheduling for Parallel Memory Elements”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7 and 14-16 recite the limitation "the read condition".  There is insufficient antecedent basis for this limitation in the claim.

[CLM 5-6, 14-15]
With regard to claims 5-6 and 14-15, base claims 3 and 12 do not provide antecedent basis for a read condition.
	The Examiner suggesting amending claims 5 and 14 to specify that the read command set comprises a read condition, e.g. “…sense operation, the read command set comprising a read condition...”

	[CLM 7, 16]
With regard to claims 7 and 16, base claims 4 and 13 each recite “different read conditions”, but do not provide an element “a read condition” to which “the read condition” may be mapped.
	The Examiner suggests amending claims 7 and 16 to recite “each of the different read conditions comprises at least one of a write mode or a page type” such that the read condition of claims 7 and 16 find basis in the element “different read conditions” recited in claims 4 and 13 respectively. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavens US 2016/0292092 in view of Wang US 2017/0365335 and Shimizu US 2018/0075912.

[CLM 1]
1. A memory system comprising:
a non-volatile memory that includes a plurality of parallel operation elements, each of the plurality of parallel operation elements including a memory cell; and
a memory controller configured to control the plurality of parallel operation elements, wherein the memory controller is configured to:
in reading data from the non-volatile memory,
sequentially instruct the plurality of parallel operation elements to perform a sense operation of sensing data stored in the memory cell included in each of the plurality of parallel operation elements, and
in a case where an operation period of the sense operation of any one of the plurality of parallel operation elements is expired, instruct the one of the plurality of parallel operation elements to perform a transfer operation for the data without checking a status of the one of the plurality of parallel operation elements.

	Gavens US 2016/0292092 discloses:
A memory system comprising:
a non-volatile memory that includes a plurality of parallel operation elements, each of the plurality of parallel operation elements including a memory cell; and
“nonvolatile memory system includes: plurality of nonvolatile memory dies” [0010]
A memory die is a parallel operation element [Fig. 11] which comprises memory cells, e.g. NAND strings [Fig. 4A][0039; 0044; 0066].
a memory controller configured to control the plurality of parallel operation elements, wherein the memory controller is configured to:
	“controller 100” [Fig. 1]
in reading data from the non-volatile memory,
sequentially instruct the plurality of parallel operation elements to perform a sense operation of sensing data stored in the memory cell included in each of the plurality of parallel operation elements, and
Receiving a plurality of memory access commands (e.g., read commands) for the plurality of parallel operation elements (e.g., dies) [0012].
Performing corresponding sub-operations for the received sequence of commands in the same order as the commands are received, where the sub-operation for a read command is a sense operation for reading data stored in one or more cells in each element [0072-0073].
A die may comprise one or more planes of memory cells [0006; 0034; 0037].

However, it is noted that Gavens (1) does not specifically indicate that the plurality of sense operations is transmitted sequentially to the plurality of parallel operation elements, e.g. without intervening operations. However, Gavens does state that when available, to “prioritize read sense sub-operations over read transfer sub-operations” [0009].

in a case where an operation period of the sense operation of any one of the plurality of parallel operation elements is expired, instruct the one of the plurality of parallel operation elements to perform a transfer operation for the data without checking a status of the one of the plurality of parallel operation elements.
As the sense operations for read commands are completed, corresponding read data transfer sub-operations [0072] are scheduled. For each such read command, both the required sense sub-operation(s) and data transfer sub-operation are queued for the controller to place on the memory bus [0078].


“receiving a plurality of memory access commands directed to a plurality of nonvolatile memory dies connected to the memory bus; identifying sub-operations required for execution of the plurality of memory access commands, execution of an individual memory access command requiring execution of two or more sub-operations, each sub-operation being an atomic operation that occupies the memory bus without interruption for a continuous period of time; maintaining a first list of unreleased sub-operations directed to individual dies that are not identified as available and unexecuted sub-operations directed to dies that already have a released sub-operation; maintaining a second list of released sub-operations required for execution of the plurality of memory access commands, the second list containing only unexecuted sub-operations directed to individual dies that are identified as available, with a maximum of one unexecuted sub-operation per nonvolatile memory die that is identified as available; accessing the plurality of memory dies through the memory bus by executing only released sub-operations from the second list until the second list is empty…” [0012]

“Another alternative is to use one or more timers to estimate when a die will be ready. Thus, when a die starts a particular task, e.g. writing a first portion of data (e.g. a page) a timer may be initiated for the die. No polling may be performed until the timer indicates that the write is likely to have finished (e.g. based on comparison of the elapsed time and some previous write time). In this way, there is little time wasted on polling. However, such a system may be quite complex because it requires multiple timers and tracking average times for various tasks over multiple dies (or smaller units such as blocks) and may include updating such times as a memory ages. Such estimation may be inaccurate. There may still be occasions when estimated time is too short so that polling begins significantly before a die is ready and time is wasted by polling. In other cases, estimated time is too long so that polling is unnecessarily delayed and the die remains idle.” [0070]

“Identification of sub-operations may include parsing individual commands into sub-operations that are performed when executing the command. Sub-operations may be tasks that occupy the memory bus and can be performed as atomic operations, without interruption. Sub-operations should generally be relatively short and should not unnecessarily lump together tasks that may be more efficiently performed as separate sub-operations. For example, considering a read sense and read transfer as a single sub-operation would be inefficient because the memory bus would sit idle during the memory sense portion of the sub-operation. Writing to Multi Level Cell "MLC" (e.g. Three Level Cell or "TLC") memory cells may be considered as multiple sub-operations so that between such sub-operations in a die the memory bus may be used for other purposes (i.e. other dies may be accessed). Memory access commands such as read, write, and erase, generally require at least two such sub-operations. For example, a read command may require at least one read sense sub-operation to transfer physical address information to a memory die and initiate sensing of the addressed cells and at least one read transfer to transfer the sensed data from the die via the memory bus. Reading multiple logical pages from a physical page, and reading multiple dies may require many such sub-operations. A write command may require at least one write transfer sub-operation to transfer data and address information to a destination die over the memory bus and at least one status check to determine if the write was successful. An erase command may require at least a first sub-operation to identify a block to be erased and initiate erase and at least a second sub-operation to check if the erase was successful. In some cases, a command may correspond to a single sub-operation. For example, a command to change NAND parameters (e.g. to change parameters associated with reading, writing, and/or erasing a block, plane, or die) may only require a single sub-operation to transfer the new NAND parameters.” [0072]
“Sub-operations are released 105 (made available for execution) in a manner that ensures efficient use of the memory bus. Sub-operations are generally scheduled for execution in order of receipt of corresponding commands. Some re-ordering may be performed in some cases. Sub-operations are only released when a corresponding die is available. In some cases, only one sub-operation is released for a given die so that the list of released sub-operations may be one sub-operation deep. In some cases, more than one sub-operation for a die may be released at a time where two sub-operations may be efficiently performed back-to-back. For example, a read transfer sub-operation for previously-sensed data may be released with a read sense sub-operation for the next data to be read from the same die. Release of sub-operations may be subject to gating conditions so that in some cases a sub-operation may not be immediately released when a corresponding die is available.” [0073]
“In some cases, polling may indicate that a die is ready and a corresponding sub-operation is released and executed immediately. In other cases, the release of a corresponding sub-operation does not occur immediately but instead is delayed because of a gating condition. For example, in order to maintain power consumption at a level below a power consumption limit, release of a sub-operation may be delayed until some other sub-operation is finished. For example, a memory bus may have eight memory dies but power consumption may limit the number of dies performing a write operation to, for example, six dies. Thus, if six dies are already performing write sub-operations when another die becomes ready, release of the newly -ready die could cause seven dies to perform write sub-operations at the same time. In this situation, release of the sub-operation could be delayed until another die has finished writing. Power consumed during read, erase, and other operations may also be considered when making a determination to delay release. For example, an erase may be performed in one or more dies while reads are performed in other dies and writes are performed in yet other dies. The total power currently being consumed may be tracked and used to determine the difference between the current power consumption and the power consumption limit. If the additional consumption caused by releasing another sub-operation is within the power consumption limit, then the sub-operation may be released. If the additional consumption is not within the limit, then release may be delayed. The type of sub-operation may be considered since different sub-operations result in consumption of different amounts of power. Thus, a read sense sub-operation might be released immediately where an erase initiation sub-operation that initiates an erase, that requires more power than writing, might not be released immediately. Thus, various gating conditions may be applied to determine whether to release a particular sub operation.” [0074]
“When one sub-operation is complete and the memory bus becomes available a determination is made as to whether the released sub-operation list is empty 109. If there is still at least one sub-operation in the released sub-operations list then execution continues. If the list of released sub-operations is empty then the memory dies are polled 111 to identify any ready die or dies 113. Thus, polling only occurs when there are no more sub-operations that can be executed immediately (i.e. sub-operations for dies known to be ready). No polling occurs as long as there is at least one sub-operation in the list so that execution of sub-operations continues until the list is empty. Polling may be limited to dies that are active (i.e. polling of inactive dies may be unnecessary). If all dies are inactive then no polling may be performed. Thus, when there are no sub-operations to perform the system may go into a low-power state with no execution of sub-operations or polling of dies.” [0075]
“FIG. 12 illustrates an example of command handling that provides efficient memory bus use. Commands to be executed are received and may be placed in a queue 221 (e.g. in order in which they were received). A command parsing unit 223 identifies sub-operations corresponding to the commands. The identified sub-operations are placed in a pool of pending (unreleased) sub-operations 225. A release controller 227 then releases sub-operations only for dies that are determined to be ready subject to any gating conditions that may apply. Released sub-operations are maintained in a queue 229. Sub-operations are executed by the memory bus controller with each such sub-operation occupying the memory bus for an uninterrupted period of time. When there are no more released sub-operations in queue 229, memory bus controller 231 polls the dies to identify any available dies and identifies available dies to release controller 227 which may then release more sub-operations to queue 229 so that memory bus controller 231 may return to executing sub-operations.” [0078]

	Where Gavens is not specific, Wang US 2017/0365335 teaches sequentially reading data from a plurality of planes [0240; 0071], and therefore discloses sequentially providing sense operations to a plurality of planes. The order in which planes are read may be different than the order in which the commands are initiated [0157].
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to transmit read commands sequentially to a plurality of planes as disclosed by Wang to the read command scheduling of Gavens in order to provide concurrent and simultaneous reading of each plane of a plurality of planes in a memory device, thereby increasing parallelism and improving access speeds.

	Where the combination is not specific, Shimizu US 2018/0075912 teaches in a case where an operation period of the sense operation of any one of the plurality of parallel operation elements is expired (e.g., using the time of each read operation on each plane to determine when and in what order each read operation will complete [0369]), instruct the one of the plurality of parallel operation elements to perform a transfer operation for the data without checking a status of the one of the plurality of parallel operation elements (e.g., based on when and in what order the read operations will complete, transmitting a data transfer operation to read data from one of the planes without executing status reading [0369]).
ending order of the read operations on the planes” and subsequently reads from the page buffer/cache [Shimizu, 0369]. Given a time required to perform each read operation, it is therefore possible to initiate the corresponding data transfer operation for the sense operation without performing a status read to determine when the data is ready to be read.
The skilled artisan would have reasoned that omitting a status check removes a previously necessary operation and therefore reduces latency/overhead when compared to the 6th and 7th embodiments [Shimizu, 0369]. A time (to complete) the sense operation on a first plane of the plurality of planes corresponds to a wait time before the data can be read. At this time, a data transfer operation may be submitted without performing a status read for the planes [0369]. Logic devices to initiate an operation upon elapsing a known time are known as timers (or counters) [0376; 0379; 0380]. Hence, Shimizu discloses that a data transfer may be initiated without performing status polling by use of timers.
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply Shimizu’s technique for determining when to perform data transfer operations following a sequence of sense operations to the transmission of data transfer sub-operations for dies of the system of Gavens in order to omit status read operations during execution of the read commands, thereby improving performance by obviating the overhead of status read/polling operations.

[CLM 2]
2. The memory system according to claim 1, wherein the plurality of parallel operation elements is connected to the memory controller via one channel.
wherein the plurality of parallel operation elements is connected to the memory controller via one channel (separate dies comprising planes each coupled to the memory controller by a common channel, e.g. bus 1 or 2 [Gavens, Fig. 14]).

[CLM 3]
3. The memory system according to claim 1, wherein the memory controller includes a timer configured to determine expiration of the operation period of the sense operation of each of the plurality of parallel operation elements that is instructed to perform the sense operation.
	The combination teaches claim 1, wherein the memory controller includes a timer configured to determine expiration of the operation period of the sense operation of each of the plurality of parallel operation elements that is instructed to perform the sense operation.
	Gavens discloses that timers may be used to track the progress of operations in a die (“polling memory dies to identify when a memory die becomes available (ready)” [Gavens, 0068]; “An alternative to polling individual dies is to link blocks of multiple dies into metablocks that are then operated together in parallel. Thus, all dies on a particular memory bus may become available at substantially the same time (or at least in a predictable sequence) so that there is little or no time spent polling one die while other dies are ready.” [0069]; “Another alternative is to use one or more timers to estimate when a die will be ready. Thus, when a die starts a particular task, e.g. writing a first portion of data (e.g. a page) a timer may be initiated for the die. No polling may be performed until the timer indicates that the write is likely to have finished (e.g. based on comparison of the elapsed time and some previous write time). In this way, there is little time wasted on polling.” [Gavens, 0070]).
Shimizu discloses that such timers may be used to track a sense operation and determine when to transmit a subsequent data transfer sub-operation (“controller 20 ascertains a time of a read operation on each plane. Therefore, the controller 20 can predict an ending order of the read operations on the planes.” [Shimizu, 0369]). Hence, when timers are used to track the progress of sense operations, a polling operation is not required at the completion of a sense sub-operation, as it is known from the timer that the die or plane is ready to receive a data transfer sub-operation.

[CLM 4]
4. The memory system according to claim 3, wherein the memory controller is configured to set different operation periods in the timer for different read conditions.
	The combination teaches claim 3, wherein the memory controller is configured to set different operation periods in the timer for different read conditions (“read command may require at least one read sense sub-operation to transfer physical address information to a memory die and initiate sensing of the addressed cells…” [Gavens, 0072]). Particular scheduling between sense and transfer sub-operations may prioritize sense sub-operations [0077].
	Gavens indicates that the number of operations required to complete sensing for a read command may vary and may depend on the number passes required to sense the correct memory state, which is related to the number of bits stored per cell [0058]. Hence, the skilled artisan was cognizant of differences in the time needed to complete sensing. Similar disclosure regarding the number of voltage passes required is provided by Wang [0045], who further specifies that a different set of sensing voltages are applied to read different pages of a TLC [0077-0082].
In the combination, a time required to complete sensing is determined and used to set a timer for allowing the initiation of a data transfer sub-operation after completion of sensing [Gavens, 0072; 0070] [Shimizu, 0369]. This necessarily requires that the sensing, and hence all necessary passes be completed before attempting the transfer.


[CLM 5]
5. The memory system according to claim 3, wherein the memory controller is configured to:
issue, to each of the plurality of parallel operation elements, a read command set for instructing the sense operation; and
set the operation period in the timer based on the read condition specified in the read command set.
The combination teaches claim 3. Wang further discloses to issue, to each of the plurality of parallel operation elements, a read command set for instructing the sense operation; and
Read command set [Wang, Fig. 15]

    PNG
    media_image1.png
    307
    732
    media_image1.png
    Greyscale

set the operation period in the timer based on the read condition specified in the read command set.

	It is already recognized by Gavens that the time needed to complete sensing varies, and hence it is understood that a timer set to initiate a data transfer after completion of sensing would necessarily reflect known variations in the time needed to complete sensing. Wang discloses means by which the page targeted and the number and type of associated voltages that are to be used to perform sensing are communicated from the memory controller to the local controllers/circuitry.
	Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to set the operation period or value of the timer based on the expected time to complete sensing as disclosed by Gavens, which is based on the number of passes needed to perform sensing for the page type indicated in the read command set as disclosed by Wang, in order to enable initiation of a data transfer sub-operation after completion of the sensing operation.


[CLM 6]
6. The memory system according to claim 5, wherein the memory controller is configured to:
manage the operation period based on each read condition for each of the plurality of parallel operation elements; and
set, in the timer, a longest operation period among operation periods corresponding to the read condition of the plurality of parallel operation elements to which the read command set is issued.
set, in the timer, a longest operation period among operation periods corresponding to the read condition of the plurality of parallel operation elements to which the read command set is issued.


[CLM 7]
7. The memory system according to claim 4, wherein the read condition includes at least one of a write mode or a page type.
	The combination teaches claim 4, wherein the read condition includes at least one of a write mode or a page type (“01h” Lower Page read, “02h” Middle Page read, “03h” Upper Page read [Figs. 15-16]).

[CLM 9]
9. The memory system according to claim 1, wherein each of the plurality of parallel operation elements is a memory chip.
	The combination teaches claim 1, wherein each of the plurality of parallel operation elements is a memory chip. In the art, the term die may be used synonymously with the term “memory chip” [Gavens, Fig. 14]. Further, Gavens discloses that a memory device may comprise multiple chips (“memory 102 comprises one or more array of non-volatile memory cells distributed over one or more integrated circuit chip” [0034]). 

[CLM 10-18]
in a case where…”, is noted that the broadest reasonable interpretation of a method claim does not require patentable weight to be afforded to contingent limitations, such as those steps conditioned upon the phrase. See MPEP 2111.04.
	The Examiner suggests amending these claims to positively recite the condition.

	Claim 10 is rejected on similar grounds as claim 1, as it is the method performed by the apparatus of claim 1.
Claim 11 is rejected on similar grounds as claim 2, as it is the method performed by the apparatus of claim 2.
	Claim 12 is rejected on similar grounds as claim 3, as it is the method performed by the apparatus of claim 3.
Claim 13 is rejected on similar grounds as claim 4, as it is the method performed by the apparatus of claim 4.
Claim 14 is rejected on similar grounds as claim 5, as it is the method performed by the apparatus of claim 5.
Claim 15 is rejected on similar grounds as claim 6, as it is the method performed by the apparatus of claim 6.
Claim 16 is rejected on similar grounds as claim 7, as it is the method performed by the apparatus of claim 7.
Claim 17 is rejected on similar grounds as claim 1, as it is the method performed by the apparatus of claim 1. In contrast to claim 8 which is drawn to an apparatus, claim 8 recites contingent limitations which are not afforded patentable weight. Claim 17 further recites performing error correction processing on the data transferred by the transfer operation (error correcting circuitry as applied to read data [Wang, 0054]; [Shimizu, 0067]). 
.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
[CLM 8]
8. The memory system according to claim 1, wherein the memory controller is further configured to: 
perform error correction processing on the data transferred by the transfer operation, and
in a case where the error correction processing fails,
check a status of a parallel operation element that is a source of the transfer operation among the plurality of parallel operation elements; and
in a case where the status of the parallel operation element that is the source of the transfer operation is busy, issue a reset command to the parallel operation element that is the source of the transfer operation.
	The combination teaches claim 1, wherein the memory controller is further configured to: 
perform error correction processing on the data transferred by the transfer operation (error correcting circuitry as applied to read data [Wang, 0054]; [Shimizu, 0067]).

However, the combination is silent to, in a case where the error correction processing fails,
check a status of a parallel operation element that is a source of the transfer operation among the plurality of parallel operation elements; and
in a case where the status of the parallel operation element that is the source of the transfer operation is busy, issue a reset command to the parallel operation element that is the source of the transfer operation.

Fasoli US 2010/0106893 discloses a process for handling errors in executing write commands [0051-0053]. However, the process is not drawn to a read transfer operation, fails to perform, in response to determining that the status of the parallel operation element that is also the source of the transfer operation is busy, reset the parallel operation element that is the source of the transfer operation.
Wakchaure US 2019/0227749 [IDS] discloses providing a reset command to a die [0048], however Wakchaure is similarly silent to the condition that the reset is performed after a failure to perform error correction and after performing a status read/polling operation which indicates a busy state.
While other cited prior art, see Cha US 2017/0220413, may disclose that ready/busy signals may become stuck in a high state [CLM 13], none appear to specifically teach or suggest identifying or resetting a parallel operation element in response to a failure to perform error correction and determining that the parallel operation element is busy.
	Accordingly, claim 8 is considered to contain allowable subject matter.




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136